 In the Matter of CHEVROLET KANSAS CITY DIVISION, GENERAL MOTORSCORPORATIONandLOCAL #723, INTERNATIONAL UNION, UNITEDAUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-258.--Decided June 2, 1941Jurisdiction:automobile assembling industry.Investigation and Certification of Representatives:existence of question : refns,il to accord union recognition until it is certified by the Board ; contractin effect nearly a year, no bar to; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees and mechanical employees in engineering department shops at Chev-roletKansas City Division of the Company with specified inclusions andexclusions, agreement as toHogan, Jolly and Carson,byMr. Denton Jolly,of Detroit, Mich.,for the Company.Mr. Harry C. Clark, Mr. Willard McDonald,andMr. Robert L.Merril,of Kansas City, Mo., for the UAW-CIO.Cllr.Joseph A. Padway, by Mr. James A. Glenn,ofWashington,D. C., andMr. Gilbert E. JewellandMr. McKinley King,of KansasCity,Mo., for the UAW-AFL.Mr. Lou's Cokin,of counsel to the Board. -DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 8, 1941, Local #723, International Union, UnitedAutomobile Workers of America, affiliated with the Congress of In-dustrial Organizations, herein called the UAW-CIO, filed with theRegional Director for the Seventeenth Region (Kansas City, Mls-soliri)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of ChevroletKansas City Division, General Motors Corporation, Kansas City,Missouri, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 21, 1941, the National Labor Relations Board, herein32 N L R. B, No 51.249 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On April 26, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the UAW-CIO,and International Union, United Automobile Workers of America,Local 93, affiliated with the A. F. of L., herein called the UAW-AFL,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onMay 2, 1941, at Kansas City, Missouri, before Joseph A. Hoskins,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the UAW-CIO, and the UAW-AFL were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Atthe commencement of the hearing the UAW-AFL filed a motion todismiss the petition on the ground that it was a party to an existingcontract with the Company.The Trial Examiner reserved rulingthereon.The motion is hereby denied for the reason stated in Sec-tion III below.During the course of the hearing the Trial Exam-iner made several rulings on motions and on objections to the ad-mission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On May 13, 1941, the UAW-AFL filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGeneralMotors Corporation is a Delaware corporation with itsprincipal offices in New York City and other offices in Detroit,Michigan.This proceeding is concerned solely with one of its un-incorporated divisions known as the Chevrolet Kansas City Division,which maintains a plant at Kansas City, Missouri, where it assemblesautomobiles, trucks, and automobile chassis.Over 75 per cent invalue of the raw and fabricated or partially fabricated parts usedat the Chevrolet Kansas City Division are shipped to it from pointsoutside the State of Missouri and over 80 per cent of the finishedproducts of the Chevrolet Kansas City Division are shipped to pointsoutside the State of Missouri. CHEVROLET KANSAS CITY DIVISIONH. THE ORGANIZATIONS INVOLVED251Local #723, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the Congress of In-dustrial Organizations.It admits to membership employees in theChevrolet Kansas City Division of the Company.InternationalUnion, United AutomobileWorkers of America,Local 93, is a labor organization affiliated with the American Federa-tion of Labor. It admits to membership employees in the ChevroletKansas City Division of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn February 27, 1941, the UAW-CIO, claiming to represent amajority of the employees at the Chevrolet Kansas- City Division,requested the Company to grant it exclusive recognition for such em-ployees.The Company denied this request until such time as theUAW-CIO is certified by the Board as such representative.On April 17, 1940, the Board directed an election among the em-ployees in the Chevrolet Kansas City Division of the Company.Thereafter, on June 22, 1940, the Board certified the UAW-AFL asthe exclusive representative of the employees in the Chevrolet KansasCity Division.On' July 15, 1940, the Company and the UAW-AFLentered into an exclusive bargaining contract covering the employees.This contract provides that it "shall continue in full force and effectuntil terminated by either party or changed by consent of bothparties.Either party may terminate this agreement by giving 60days notice in writing."The UAW-AFL now contends that its con-tract is a bar to a present determination of representatives and urgesthe dismissal of the petition herein. It states in support of its con-tention that no proceedings should be instituted before the Boardbefore the contract has run for a period of at least 1 year. It willbe noted above that the contract between the UAW-AFL and theCompany is terminable upon 60 days' notice of either party theretoand that we certified the UAW-AFL on June 22, 1940. It is clearthat the contract does not preclude the Board from investigating andcertifying a bargaining representative for the purpose of negotiatinga new agreement for the period following July 15, 1941, if such isdesired.Statements of a Field Examiner of the Board introduced in evi-dence at the hearing shows that the UAW-CIO and the UAW-AFLeach represent a substantial number of employees in the allegedappropriate unit.'1The Field Examiner reported that 644 persons whose names appear on the Company'spay roll of May 1, 1941,have signed authorization or designation cards in theUAW-CIO.He further reportedthat the UAW-AFL presented 525 ledger cards bearing the names ofpersons whose names appear on the Company's pay roll ofMay 2, 1941Thereare approxi-mately 1,000 employees in the alleged appropilate unit. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a questionhas arisenconcerning the representation ofemployees of the Company.IV. TILE EFFECTOF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing coininerceand the free flow of commerce.-V. THE APPROPRIATE UNITThe Company,the UAW-CIO, and theUAW-AFLagreed at thehearing, and we find, that all production and maintenance employeevand mechanical employees in engineering department shops at Chev-roletKansas CityDivision of the Company,including employees, inthe service parts department, but excluding pattern makers, diesinkers,direct representatives of the management;such as officers anddirectorsof the Company,salesmanagers and assistant sales man-agers, factory managers and assistant factory managers, directorsand employees of sales, accounting,personnel and industrial Rela-tions Departments,directors of purchases and assistant directors ofpurchases,superintendents and assistant superintendents,generalforemen, foremen and assistant foremen, all other persons working ina supervisory capacity, including those having the right to hire ordischarge and those whose duties include recommendation as tohiring or discharging(but not leaders),those employees whose workis of a confidential nature, time-study men,plant protection employees(but not to include maintenance patrolmen or fire patrolmen),cler-ical employees,chief engineers and shift-operating engineers in powerplants, designing(drawing board),production estimating and plan-ning engineers, draftsmen and detailers,physicists,chemists, metal-lurgists, artists,designer-artists, clay and plaster modelers(but notthose who make patterns),timekeepers,technical school students,indentured apprentices,technical or professional employees who arereceiving special training,and kitchen and cafeteria help, constitutean appropriatebargainingunit.2We find further that such unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act."This is nuhstait tialIN I lie seine unit as is coveied Ic' the contract betweenthe UAW-AFT.and the Coulpnnv CHEVROLET KANSAS CITY DIVISION253VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.TheUAW-CIO stated that it desires that a representative pay roll beused to determine eligibility to vote.The Company suggested that acurrent pay roll be used to determine eligibility to vote.The UAW-AFL did not state its position with respect to the eligibility date but,as stated above, contends that no election should be held until afterJuly 15, 1941. In accordance with our usual practice, we find thatthe employees at the Company eligible to vote in the election shallbe those employees in the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of the Direc-tion of Election herein, subject to such limitations and, additionsas are set forth in the Direction hereinafter.The UAW-AFL asked that it appear on the ballot as "Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the American Federation of Labor, No. 93."The UAW-CIOasked that it appear on the ballot as "United Automobile Workersof America, affiliated with the Congress of Industrial Organizations."The requests are hereby granted.Upon the basis of the above findings of fact and upon the entirerecord in the, case, the Board makes the following :CONCLUSIONS OF LAW1.A 'question affecting commerce has arisen concerning the rep-resentation of employees of Chevrolet Kansas City Division, Gen-eralMotors Corporation, Kansas City, Missouri, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All production and maintenance employees and mechanical em-ployees in engineering department shops at Chevrolet Kansas CityDivision of the Company, including employees in the service partsdepartment, but excluding pattern makers, die sinkers, direct rep-resentatives of the management, such as officers and directors of theCompany, sales managers and assistant sales managers, factory man-agers and assistant factory managers, directors and employees of sales,accounting, personnel and Industrial Relations Departments, directorsof purchases and assistant directors of purchases, superintendents andassistant superintendents, general foremen, foremen and assistant fore-men, all other persons working in a supervisory capacity, includingthose having the right to hire or discharge and those whose duties in-clude recommendation as to hiring or discharging (but not leaders), 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthose employees whose work is of a confidential nature, time-studymen, plant protection employees (but not to include maintenance pa-trolmen or fire patrolmen), clerical employees, chief engineers andshift-operating engineers in power plants, designing (drawing board),production estimating and planning engineers, draftsmen and detail-ers, physicists, chemists, metallurgists, artists, designer-artists, clay andplaster modelers (but not those who make patterns), timekeepers, tech-nical school students, indentured apprentices, technical or professionalemployees who are receiving special training, and kitchen and cafe-teria help, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Chevrolet Kansas City Division, General Motors Corporation,Kansas City, Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among allproduction and maintenance employees and mechanical employees inengineering department shops at Chevrolet Kansas City Division ofthe Company who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employeesin the service parts department, employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding pattern makers, die sinkers, direct rep-resentatives of the management, such as officers and directors of theCompany, sales managers and assistant sales managers, factory man-agers and assistant factory managers, directors and employees ofsales, accounting, personnel and Industrial Relations Departments,directors of purchases and assistant directors of purchases, superin-tendents and assistant superintendents, general foremen, foremenand assistant foremen, all other persons working in a supervisory CHEVROLET KANSAS CITY DIVISION255capacity, including those having the right to hire or discharge andthose whose duties include recommendation as to hiring or discharg-ing (but not leaders), those employees whose work is of a confi-dential nature, time-study men, plant protection employees (but notto include maintenance patrolmen or fire patrolmen), clerical em-ployees, chief engineers and shift-operating engineers in power plants,designing (drawing board), production estimating and planningengineers, draftsmen and detailers, physicists, chemists, metallurgists,artists,designer-artists, clay and plaster modelers (but not thosewho make patterns), timekeepers, technical school students, indenturedapprentices, technical or professional employees who are receivingspecial training, kitchen and cafeteria help, and employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by United Automobile Workers of America,affiliated with the Congress of Industrial Organizations, or by Inter-nationalUnion, United Automobile Workers of America, affiliatedwith the American Federation of Labor, No. 93, for the purposes ofcollective bargaining, or by neither.